Citation Nr: 0117144	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania  


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 until 
September 1945.  He died on July [redacted], 1997.  At the time of 
death, service connection was in effect for major depression, 
rated 50 percent disabling.  The appellant is the widow of 
the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1998 from the Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which denied 
DIC benefits under the provisions of 38 U.S.C.A. § 1151.


REMAND

The appellant asserts that as a result of VA negligence or 
improper treatment between June 17 1997 and July 2, 1997, the 
veteran developed severe dehydration which led to his death 
from renal failure.  She contends that had the VA properly 
monitored her husband's nursing home stay as stated, his 
condition would not have deteriorated so rapidly and he could 
have been saved.  She thus maintains that service connection 
for the cause of the veteran's death is warranted under 
38 U.S.C.A. § 1151, and that she is entitled to DIC benefits.  

The appellant's claim was received prior to October 1, 1997.  
Under the law in effect prior to October 1, 1997, where a 
veteran sustains a disease or injury or aggravation of an 
existing disease or injury due to VA training, 
hospitalization, medical treatment, surgical treatment, or 
examination, and such injury or aggravation results in 
additional disability or to the death of the veteran, 
disability or dependency and indemnity compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service connected.  38 U.S.C.A. 
§ 1151.  Compensation under 38 U.S.C.A. § 1151, however, is 
not payable when an additional disability results from the 
natural progression of an underlying disability.  38 C.F.R. 
§ 3.358(b)(2); Brown v. Gardner, 115 S.Ct. 552, 556 n. 3 
(1994).

A review of the record in this instance reflects that a 
distraught appellant brought the veteran to the Lebanon, 
Pennsylvania VA Medical Center in April 1997 stating that she 
was unable to manage her husband at home due to problems 
which included agitation and verbal aggressiveness.  He was 
admitted to the inpatient psychiatric service on the gero-
psychiatry nursing home ward.  During the course of 
hospitalization, it was noted that from a psychiatric 
standpoint he was quite stable, but that medically, the 
veteran had difficulties, including an episode of respiratory 
distress.  Prior to discharge, it was recorded that it was 
clear that he would require nursing home care.  He was 
transferred to the Lancashire Hall Nursing Home on June 17, 
1997 with diagnoses of vascular dementia, congestive heart 
failure, chronic obstructive pulmonary disease, left 
hemiparesis, glaucoma, dysthymia and depression.  It was 
noted that his medical problems continued, but that he was 
stable on medication, and as long as he received oxygen by 
nasal cannula at three liters per minute.  He was not 
prescribed any psychotropic medication.  

The social work service at the Lebanon VA wrote the appellant 
on June 16, 1997 notifying her of the veteran's impending 
nursing home placement and advising that VA agreed to pay the 
cost of his care for as long as his service-connected 
condition warranted nursing home care.  She was told that 
while under VA contract, the veteran's care would be 
carefully monitored by the VA, and that Thomas P. Wensell, 
ACSW, of the Lebanon VA Medical Center would follow his case.  

Subsequent daily clinic notes from the Lancashire Nursing 
Home dating from June 18, 1997 indicate that the veteran 
proved to be a fractious patient, to include being verbally 
abusive at times.  He frequently took off his oxygen, and 
refused to eat or take medication.  On July 1, 1997, it was 
recorded that the appellant wanted him sent to the VA for 
medical evaluation.  It was noted that a physician would be 
contacted the following day for possibility of admission to 
the VA on account of the veteran being unstable, his refusing 
to eat, confusion, depression, and the family's concern.  
Admission to the VA was ordered by the facility's physician.  
The veteran was transferred by ambulance to the Lebanon VA 
Medical Center on July 2, 1997 and admitted to intensive 
care.  Upon admission, he was noted to be hostile, grossly 
dehydrated and in acute distress.  It was reported that 
treatment of his dehydration progressed well until July 4, 
1997 when he began to experience some respiratory failure.  
His condition continued to deteriorate with renal failure, 
and he died on July [redacted], 1997.  The cause of death on the 
death certificate was noted to be acute renal failure due to 
or as a consequence of dehydration.

The Board observes in this instance that the claims folder 
contains voluminous clinical records pertaining to the events 
surrounding and leading up to the veteran's death in July 
1997.  In this regard, the record appears to be complete.  
However, as noted previously in its letter to her dated June 
16, 1997, the Lebanon VA informed the appellant that the 
veteran's case would be monitored carefully by a VA social 
worker, but evidence of such is not record.  The Board is 
thus of the opinion that such reports would be helpful in the 
further adjudication of this claim as the appellant now 
asserts that VA was remiss in this regard.  Therefore, 
evidence of monitoring and follow-up by the VA social work 
service between the dates of June 17, 1997 and July 2, 1997 
need to be requested and secured.  If there was no social 
work service contact, that also should be noted.

Additionally, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) contains revised 
notice provisions and additional requirements pertaining to 
VA's duty to assist.  The RO has not yet considered the 
appellant's claim in the context of the new law, nor has she 
had an opportunity to prosecute the claim in that context.  
Consequently, in order to ensure the appellant due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the case to the RO.  38 C.F.R. § 19.9 (2000).  On 
remand, the RO should undertake any action deemed necessary 
to ensure that the requirements of the new law have been 
satisfied.  An opinion as to the treatment and the 
progression to death should be obtained.

Under the circumstances, the Board finds that further 
evidentiary development is required, especially in light of 
the provisions of the Veterans Assistance Claims Act of 2000.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  Any and all VA social work service 
records pertaining to follow-up for the 
veteran between June 17, 1997 and July 
2, 1997 should be requested and 
associated with the claims folder.  It 
there was no social work service 
contact, that should be noted and 
associated with the claims file.

3.   Thereafter, and whether records are 
obtained or not, the claims folders 
should be provided to a VA physician for 
review and entry of a medical opinion 
from a physician from whom the veteran 
did not receive treatment.  After 
reviewing all the records, the examiner 
should comment on the care provided to 
the veteran.  Specifically:
(a) Was the care at the Lancashire 
Nursing Facility proper given the 
veteran's presenting condition?
(b) Was there more that could have 
been done at that facility to stave 
off dehydration?
(c) Should someone have noticed 
the dehydration sooner?
(d) Was the transfer back to the 
VA hospital timely and was it 
proper?
(e) Was the treatment concerning 
the dehydration proper at the VA 
facility?
(f) Had the veteran been 
rehospitalized earlier, would death 
have resulted regardless of 
treatment?
(g) Looking at the presenting 
symptoms at the start of the 
period, in April 1997, was death 
imminent-or otherwise the natural 
progression of the veteran's 
impairments?
(h) Is there some treatment or 
lack thereof during this time 
period which might be reasonably 
said to have brought about or 
hastened the veteran's demise?

4  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claim and determine whether 
or not it may be granted.  This 
consideration should include review and 
application of the provisions of 
38 U.S.C.A. § 1720.  If action remains 
adverse, she and her representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

No action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



